El Juez Asociado Señor Martínez Torres
emitió la opinión del
Tribunal.
En esta ocasión nos corresponde dirimir si un árbitro del Negociado de Conciliación y Arbitraje del Departa-mento del Trabajo y Recursos Humanos de Puerto Rico (Negociado de Conciliación y Arbitraje) actuó de forma ultra vires al declarar el archivo con perjuicio de un caso de arbitraje laboral entre la Puerto Rico Telephone Company (PRTC) y la Hermandad Independiente de Empleados Te-lefónicos (HIETel). Concluimos que el árbitro actuó dentro del margen de discreción que le confiere el ordenamiento jurídico. Por los fundamentos que exponemos a continua-ción, revocamos el dictamen del Tribunal de Apelaciones.
I
El 24 de junio de 2005 la PRTC despidió a la Sra. Ive-lisse Vargas Gelabert por alegadamente incurrir en viola-ciones al Reglamento de Disciplina y al Reglamento de Ética de la PRTC. Por no estar conforme con dicho despido, la HIETel —unión obrera que representa a la señora Var*453gas Gelabert— presentó una querella ante el Negociado de Conciliación y Arbitraje.
El árbitro señaló una vista para el 3 de febrero de 2006. Al notificar su señalamiento, el árbitro Jorge Torres Plaza incluyó una advertencia que fue repetida en todas las no-tificaciones posteriores. Ésta dispone de la forma si-guiente:
Se les apercibe que de no comparecer o de comparecer y no estar debidamente preparadas, el árbitro, entre otras cosas, podrá conforme lo dispone el Reglamento para el Orden In-terno de los Servicios del Negociado de Conciliación y Arbi-traje del Departamento del Trabajo y Recursos Humanos:
1. proceder al cierre del caso con perjuicio
2. efectuar la vista con la parte compareciente
3. tomar la acción que estime apropiada, consistente con la más rápida y efectiva disposición de la controversia. Apéndice, pág. 87.
La vista fue suspendida a petición de la HIETel, ya que el abogado no se había reunido con la señora Vargas Gelabert. Por segunda ocasión, el árbitro señaló la vista para el 6 de junio de 2006. No obstante, la vista fue sus-pendida a solicitud de la HIETel por el fallecimiento de un familiar.
Posteriormente, la vista fue pautada para el 30 de octu-bre de 2006. Sin embargo, se suspendió nuevamente a pe-tición de la HIETel, ya que la querellante estaba enferma. Entonces, el árbitro señaló otra vista para el 12 de marzo de 2007. Esta vista también fue suspendida, pero en esta ocasión a petición de la PRTC, ya que un testigo no podía comparecer. Nuevamente la vista se calendarizó para el 2 de agosto de 2007. No obstante, la vista fue suspendida a petición de la HIETel porque la querellante se encontraría fuera de Puerto Rico.
La vista se señaló por sexta ocasión para el 15 de no-viembre de 2007. Dicha vista tampoco se celebró. Fue sus-pendida a petición de la HIETel por encontrarse en un pro-ceso de conciliación con la PRTC. El árbitro entonces pautó *454la vista para el 20 de febrero de 2008. Fue suspendida por un conflicto en el calendario del abogado de la HIETel. Se señaló la vista por octava ocasión para el 3 de abril de 2008. No obstante, esa vista tampoco se celebró, ya que el abogado de la HIETel solicitó otra suspensión porque no se había reunido con la señora Vargas Gelabert. De nuevo, el árbitro reseñaló la vista para el 9 de jimio de 2008, pero ésta también se suspendió a petición de la HIETel por con-flicto en el calendario de su abogado.
Así las cosas, por décima ocasión, el árbitro señaló la vista para el 17 de diciembre de 2008. Esa notificación tiene fecha de 5 de septiembre de 2008 y en ésta se aper-cibió a las partes de que no se concedería ninguna petición de suspensión. A tales fines, la notificación expresó:
Se apercibe a las partes que no habremos de conceder petición de suspensión alguna que en lo sucesivo se pretenda presentar. El día de la vista, el caso se verá con la parte que comparezca. No se le concederá suspensión a la Unión. Apén-dice, pág. 110.
La notificación fue enviada a la Leda. Sonia H. Cruz, gerente del Departamento de Asuntos Laborales de la PRTC, y al Ledo. Jaime Cruz Alvarez, representante legal de la HIETel. A pesar de la advertencia realizada por el árbitro de que no se concedería ninguna solicitud de sus-pensión, el representante legal de la HIETel solicitó la dé-cima transferencia de la vista. El 23 de septiembre de 2008 presentó una Moción Solicitando Transferencia de Vista, en la cual alegó que para la fecha pautada estaría de vaca-ciones con su familia. El árbitro no emitió notificación al-guna como respuesta a esta solicitud.
Con posterioridad, el 17 de diciembre de 2008 se celebró la vista, conforme lo había programado el árbitro. Sin embargo, la señora Vargas Gelabert y el abogado de la HIETel no comparecieron. Surge del expediente que tampoco se comunicaron con el árbitro para verificar si el señala-*455miento de vista continuaba en pie. Ante la incomparecen-cia de éstos, el árbitro ordenó el archivo y cierre de la que-rella, con perjuicio.
Inconforme, la HIETel recurrió mediante una solicitud de revisión ante el Tribunal de Primera Instancia. Este expidió el auto solicitado y confirmó la decisión del árbitro de archivar la querella con perjuicio. El foro primario en-tendió que, según las disposiciones de los Reglamentos para el Orden Interno de los Servicios del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos de 3 de junio de 2003 y de 24 de no-viembre de 2008, el árbitro tenía la discreción para decla-rar el archivo con perjuicio del caso. Fundamentó su deci-sión en que se trataba de un caso en que se había cancelado la vista en su fondo en nueve ocasiones y en que hubo un apercibimiento expreso de que, en caso de incom-parecencia, una de las consecuencias podía ser el archivo del caso.
Aún inconforme, la HIETel acudió ante el Tribunal de Apelaciones. Este, tras sopesar los argumentos de las par-tes, revocó la determinación del foro de instancia. A su jui-cio, el representante legal de la HIETel incurrió en una conducta constitutiva de demora, abandono y falta de diligencia. Sin embargo, concluyó que el árbitro debió im-ponerle alguna sanción antes de utilizar la medida extrema de la desestimación. Al revocar, impuso una sanción de $500 al representante legal de la HIETel por su incom-parecencia a la vista y devolvió el caso al Negociado de Conciliación y Arbitraje.
Inconforme, la PRTC acude ante nos y señala que el foro apelativo intermedio erró al permitir la reapertura del caso, pues el árbitro tenía discreción para archivar con per-juicio la querella. Expedimos el auto de certiorari y, con el beneficio de la comparecencia de ambas partes, luego de analizar detenidamente el expediente del recurso, pasamos a resolver.
*456II
A. “Un acuerdo en un convenio colectivo para utilizar el arbitraje como mecanismo de ajuste de controversias crea un foro sustituto a los tribunales de justicia. En efecto, ello representa una sustitución del juez por el árbitro.” Condado Plaza v. Asoc. Emp. Casinos P.R., 149 D.P.R. 347, 352 (1999). Véase López v. Destilería Serrallés, 90 D.P.R. 245 (1964).
Por tal motivo, “[l]os procedimientos de arbitraje y lau-dos emitidos en el campo laboral gozan ante los tribunales de justicia de una especial deferencia por constituir el trá-mite ideal para resolver disputas obrero-patronales de modo rápido, cómodo, menos costoso y técnico”. S.I.U. de P.R. v. Otis Elevator Co., 105 D.P.R. 832, 836 (1977).
Es decir, el arbitraje obrero-patronal es un medio más apropiado que los tribunales de justicia a la hora de resolver disputas que suxjan de la relación contractual entre las partes, ya que es menos técnico, más flexible y menos oneroso. Véanse: C.O.P.R. v. S.P.U., 181 D.P.R. 299 (2011); Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118, 127 (1963). Con esto se cumple “con la política pública laboral imperante en esta jurisdicción, la cual exige que ‘las con-troversias laborales tengan rápida adjudicación y pronto fin’ ”. C.O.P.R. v. S.P.U., supra, pág. 37. Véase, además, J.R.T. v. P.R. Telephone Co., Inc., 107 D.P.R. 76, 81-82 (1978).
De este modo se le confiere gran deferencia a la inter-pretación que realiza el árbitro de lo acordado en el conve-nio, pues “en Puerto Rico existe una fuerte política pública a favor del arbitraje ...”. S.L.G. Méndez-Acevedo v. Nieves Rivera, 179 D.P.R. 359, 368 (2010), y casos allí citados.
El rol del convenio colectivo en el campo laboral es trascendental. Al respecto, hemos mencionado que el convenio colectivo
*457... representa el fruto de largas y acaloradas horas de discu-sión entre el patrono y la portavoz de los reclamos de los em-pleados de éste. La otorgación y firma de un convenio colectivo representa el triunfo del poder de la negociación sobre la fuerza, de la cordura y la razón sobre la temeridad y la violen-cia, y de la necesidad que todos tenemos de vivir en armonía los unos con los otros. U.I.L. de Ponce v. Dest. Serrallés, Inc., 116 D.P.R. 348, 352 (1985).
La flexibilidad que caracteriza el proceso de arbitraje se logra porque las reglas de procedimiento civil no le aplican. D. Fernández Quiñones, El Arbitraje Obrero-Patronal, Colombia, Ed. Forum, 2000, pág. 24. Es decir, el árbitro conduce el proceso sin tener que sujetarse al rigor que impone ese cuerpo de reglas. El propósito de esto es respetar uno de los principios básicos del arbitraje, que es la finalidad en las dilucidaciones de controversias por medio de un pro-cedimiento más ágil y menos formal. Véase, en general, F. Elkouri y E. Elkouri, How Arbitration Works, 5ta ed., Washington D.C., The Bureau of National Affairs, 1997, págs. 10-15.
B. Luego de exponer el marco doctrinal sobre el arbi-traje, es necesario precisar bajo cuál reglamento debemos resolver la controversia que tenemos ante nuestra consideración. Para responder esa interrogante es menes-ter que acudamos al convenio colectivo existente entre la PRTC y la HIETel. Éste, al disponer lo relativo a las con-troversias sometidas a arbitraje, establece en su Art. 57, Sec. 3:
Para todos los efectos de este Artículo, las normas del Nego-ciado que prevalecerán serán las que estaban vigentes al 26 de diciembre de 2002, y ninguna enmienda a las mismas o un nuevo reglamento, serán aplicables bajo este Convenio. La de-cisión del Arbitro será final e inapelable, la cual será seguida y cumplida por las partes siempre que sea conforme a derecho. Apéndice, pág. 216.
Lo anterior es de especial importancia, ya que los foros inferiores utilizaron erróneamente las disposiciones conte *458nidas en reglamentos del Negociado de Arbitraje y Conci-liación posteriores a las que estaban vigentes el 26 de diciembre de 2002, contrario a lo pactado.
Hemos expresado que un convenio colectivo es un contrato entre las partes, al cual le aplican las disposiciones del Código Civil en lo relativo a la materia de contratos. C.F.S.E. v. Unión de Médicos, 170 D.P.R. 443, 450 (2009); Luce & Co. v. Junta Rel. Trabajo, 86 D.P.R. 425, 440 (1962). Así pues, un convenio colectivo tiene fuerza de ley entre las partes y debe cumplirse conforme con lo que en él se establece. Véanse: Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994; C.F.S.E. v. Unión de Médicos, supra, pág. 451.
Por consiguiente, conforme al convenio colectivo, que es la ley entre las partes, la norma aplicable para resolver la controversia que nos ocupa la establece el Reglamento para el Orden Interno de los Servicios de Arbitraje del Ne-gociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos, Reglamento Núm. 6065 de 27 de septiembre de 1999, que era el vigente al 26 de diciembre de 2002.
III
En lo pertinente, el Reglamento Núm. 6065, supra, es-tablece en su Art. VIII:
Artículo VIII— Aplazamientos o Suspensiones, Incompare-cencias y Tardanzas
a) Todas las posposiciones o suspensiones de vistas serán con-cedidas a discreción del árbitro. Disponiéndose, que en aque-llos casos en que medie justa causa que impida a la parte que solicita la posposición o suspensión comunicarse con el árbitro, ésta podrá elevar dicha solicitud ante la consideración del Director del Negociado de Conciliación y Arbitraje o la persona que lo sustituya.
b) Para poder considerar solicitudes de aplazamiento o sus-pensión de vistas, la parte interesada deberá someter por es-*459crito la solicitud al árbitro, indicando las razones, por lo menos con cinco (5) días laborables de antelación a la fecha de la vista, salvo en circunstancias extraordinarias, y deberá notifi-car simultáneamente a la otra parte.
c) Incomparecencias — Si una de las partes, o ambas, no com-parecen a la vista luego de haber sido notificada por el árbitro, sin haber solicitado y conseguido aplazamiento o suspensión de la vista, el árbitro:
1. podrá proceder al cierre del caso con perjuicio si la incom-parecencia es de la parte querellante;
2. o, si la parte contraria es la que no comparece, podrá proceder con la celebración de la vista y emitir su decisión sólo a base de la prueba presentada por la parte querellante;
3. o, si ninguna de las partes comparece, podrá tomar la acción que estime apropiada, consistente con la más rápida y efectiva disposición de la controversia.
Esta disposición del Reglamento es en extremo diáfana. “[E]s tan clara que hiere la retina con la intensidad de su luz.” P.R. Am. Sugar Refinery Inc. v. Domenech, Tes., 46 D.P.R. 602, 609 (1934). Es decir, un análisis del Reglamento Núm. 6065, supra, revela que el árbitro tiene la dis-creción de archivar el caso con perjuicio ante la incompa-recencia de la parte querellante que no solicita y obtiene la suspensión de la vista señalada. Precisamente eso fue lo que ocurrió en este caso. Ante la constante incomparecen-cia de la parte querellante, el árbitro ejerció su discreción y desestimó la acción.
Hemos mencionado que la discreción se nutre “de un juicio racional apoyado en la razonabilidad y fundamentado en un sentido llano de justicia; no es función al antojo o voluntad de uno, sin tasa ni limitación alguna”. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 770 (1977). Asimismo, “ ‘no significa poder para actuar en mía forma u otra, haciendo abstracción del resto del Derecho’ ”. (Énfasis suprimido.) Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 658 (1997).
En conformidad con lo anterior, el árbitro contaba con discreción para decretar el archivo con perjuicio del caso *460ante la incomparecencia de la señora Vargas Gelabert, de-bido a que ésta no consiguió la suspensión que solicitó, como requiere el Reglamento Núm. 6065, supra.
Coincidimos con el Tribunal de Apelaciones en que la medida de la desestimación es extrema. No obstante, el árbitro no abusó de su discreción al desestimar la querella. El caso llevaba alrededor de tres años sin que se celebrara vista alguna debido a nueve suspensiones, ocho de ellas procuradas por la parte promotora, a saber, la señora Vargas Gelabert y la HIETel. Éstas no mostraron la diligencia necesaria para ejercer su derecho y efectuar el proceso de arbitraje. Por el contrario, su patrón de solicitar suspensio-nes reiteradamente demuestra, como mínimo, dejadez y desinterés de su parte.
La PRTC señaló que reabrir el proceso de arbitraje po-dría causarle un gran perjuicio. Fundamentó su posición en que, por tratarse de un caso de despido, el patrono tiene el peso de la prueba y que las continuas posposiciones pue-den producir que los testigos no estén disponibles; que aun cuando estuvieran disponibles, el paso del tiempo puede afectar el recuerdo de los sucesos. La contención de la PRTC es correcta.
Aunque en los procesos de arbitraje no se puede violar la vertiente procesal del debido proceso de ley, mencionamos en J.R.T. v. Hato Rey Psychiatric Hosp., 119 D.P.R. 62, 69 (1987), que “esto no significa que la implantación de un procedimiento de arbitraje que ha sido pactado previamente dependa de los deseos de una de las partes de comparecer al mismo”. Además, expresamos que esto “resultaría en un estado de anarquía si las partes pudieran eludir las decisiones por el simple hecho de no comparecer”. Id. Véase, además, Hod Carriers v. Pennsylvania Pipeline, 103 Cal. App.3d 163, 172 (Cal. App. 1980). En J.R.T. v. Hato Rey Psychiatric Hosp., supra, la parte que no compareció al proceso de arbitraje fue la querellada. Sin embargo, el fundamento de ese caso es ex-*461tensivo al que nos ocupa, en el que la parte que no compa-rece es la querellante.
El foro apelativo intermedio fundamentó su decisión de permitir la reapertura del caso en que el “árbitro debió primero amonestar y sancionar al abogado, además de ad-vertirle a la [HIETel] que si el problema de las suspensio-nes no se corregía!,] la querella podía ser desestimada, dándole así oportunidad para que corrigiera el problema”. Apéndice, pág. 35.
En otras palabras, el Tribunal de Apelaciones aplicó al proceso de arbitraje la Regla 39.2(a) de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), que era la vigente al mo-mento en que se desestimó la querella.(1) En específico, la regla disponía de la forma siguiente:

Regla 39.2 Desestimación

(a) Si el demandante dejare de cumplir con estas reglas o con cualquier orden del tribunal, el tribunal a iniciativa pro-pia o a solicitud del demandado, podrá decretar la desestima-ción del pleito o de cualquier reclamación contra él o la elimi-nación de las alegaciones, según corresponda.
Cuando se trate de un primer incumplimiento la severa san-ción de la desestimación de la demanda o la eliminación de las alegaciones, tan sólo procederá después que el tribunal, en primer término, haya apercibido al abogado de la parte de la situación y se le haya concedido oportunidad para responder.
Si el abogado de la parte no respondiese a tal apercibimiento, el tribunal procederá a imponer sanciones al abogado de la parte y se notificará directamente a la parte sobre la situación. Luego de que la parte haya sido debidamente infor-mada y/o apercibida de la situación y de las consecuencias que pueda tener el que la misma no sea corregida, el tribunal po-drá ordenar la desestimación del pleito o la eliminación de las alegaciones. El tribunal concederá a la parte un término de tiempo razonable para corregir la situación que en ningún caso será menor de treinta (30) días, a menos que las circuns-tancias del caso justifiquen que se reduzca el término. 32 L.P.R.A. Ap. Ill, R. 39.2(a).
*462El foro apelativo intermedio concluyó que no procedía la desestimación del proceso de arbitraje como primera sanción. En cambio, le impuso una sanción de $500 al abo-gado de la HIETel. Erró el Tribunal de Apelaciones al así proceder.
Como se mencionó anteriormente, las Reglas de Proce-dimiento Civil no regulan el procedimiento de arbitraje, pues se busca que este sea flexible y ágil. Véase la Sec. 15 de la Uniform Arbritation Act, producida por la National Conference of Commissioners of Uniform State Laws, que le otorga una gran discreción al árbitro a la hora de condu-cir el proceso de arbitraje.(2)
Por tal motivo, el Reglamento Núm. 6065, supra, des-cartó el uso de las Reglas de Procedimiento Civil al dispo-ner en su Artículo X(a) que “[l]as reglas de evidencia y [de] procedimiento de los tribunales o de agencias administra-tivas no serán de aplicación al procedimiento de arbitraje”. De este modo, el Reglamento Núm. 6065, supra, eliminó la posibilidad de que las Reglas de Procedimiento Civil pau-taran el trámite del arbitraje. En cambio, las reglas pue-den servir de guías, siempre que no contradigan lo pactado en el convenio ni frustren la flexibilidad y agilidad que son inherentes al proceso de arbitraje.
Precisamente, el Reglamento para el Orden Interno de los Servicios del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos de Puerto Rico de 24 de noviembre de 2008, eliminó toda referencia a las Reglas de Procedimiento Civil. En lo concerniente a las Reglas de Evidencia, dispuso “que podrán utilizarse como guías en las vistas de arbitraje, pero se aplicarán flexiblemente”. Apéndice, pág. 293.
*463Así, para poder saber cuál es el cuerpo procesal que va a regular el arbitraje, es necesario acudir al convenio colec-tivo y auscultar qué fue lo que se pactó. Véase Elkouri y Elkouri, op. cit., págs. 313-315. En este caso, el cuerpo procesal que regula el procedimiento de arbitraje es el Re-glamento Núm. 6065, supra, que fue el que se escogió en el convenio colectivo. Éste le concedía al árbitro la facultad de desestimar la querella ante la incomparecencia de la parte que promueve el arbitraje.
IV
En suma, la parte querellante debió actuar diligente-mente en la tramitación de su caso. Al no hacerlo, quedó sujeta a que le desestimaran la querella por su dejadez y negligencia. El Reglamento Núm. 6065, supra, otorgaba al árbitro la facultad discrecional de desestimar la querella. Así lo hizo y no abusó de su discreción.
Por los fundamentos anteriormente expuestos, se re-voca la sentencia del Tribunal de Apelaciones. Se confirma la decisión del árbitro de desestimar la querella.

Se dictará Sentencia de conformidad.


 El análisis es el mismo al amparo de las nuevas Reglas de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V).


 En lo pertinente, el texto en inglés lee de la manera siguiente: “An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding.” Uniform Arbitration Act (2000) (U.L.A.) Sec. 15.